Exhibit 10.5

SIXTH AMENDMENT TO

NINETEENTH Amended and Restated MASTER LEASE AGREEMENT

 

 

THIS SIXTH AMENDMENT TO NINETEENTH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is executed this 18th day of October, 2016 (the “Amendment
Effective Date”) among FC‑Gen Real Estate, LLC, a limited liability company
organized under the laws of the State of Delaware (“Landlord”), having its chief
executive office located at 4500 Dorr Street, Toledo, Ohio  43615‑4040, and
Genesis Operations LLC, a limited liability company organized under the laws of
the State of Delaware (“Tenant”), having its chief executive office located at
101 East State Street, Kennett Square, Pennsylvania 19348.

R E C I T A L S:

A. Landlord and Tenant have previously entered into a Nineteenth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of December
1, 2015.

B. Landlord and Tenant desire to amend the Lease as set forth herein, effective
for all purposes as of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Lease.

 

2.Deletion of Facilities.  Concurrently herewith, Landlord’s Affiliates are,
with the consent of Tenant, selling and removing from the Lease,  the Wyncote
Facility, the Williamsport 1251 Rural Facility, the Clarks Summit 150 Edella
Facility, the Charleston Facility, the Scott Depot Facility, the Lewisburg
Facility and the Oak Hill Facility.  All references in the Lease to such
Facilities are hereby deleted and have no further force and effect.

 

3.Rent Schedule.  Schedule 1 of the Lease is hereby amended and restated to read
in its entirety as set forth on Schedule 1 hereto.

 

4.Legal Descriptions.  Exhibits  A‑66,  A‑73, A-78, A-125, A-126, A-127 and
A-128 of the Lease are hereby deleted in their entirety.

 

5.Permitted Exceptions.  Exhibits B‑66,  B‑73, B-78, B-125, B-126, B-127 and
B-128 of the Lease are hereby deleted in their entirety.

 

6.Facility Information.  Exhibit C of the Lease is hereby amended and restated
to read in its entirety as set forth on Exhibit C hereto.

 

7.Bed Cap.  Notwithstanding any other provision hereof to the contrary, the
number of licensed beds associated with the Facilities deleted from the Lease
pursuant to this

 

--------------------------------------------------------------------------------

 



Amendment will not be treated as lost beds in determining Tenant’s compliance
with the Bed Cap or the Bed Licensing Requirements.

 

8.Affirmation.  Except as specifically modified by this Amendment, the terms and
provisions of the Lease are hereby affirmed and shall remain in full force and
effect. 

 

9.Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

 

10.Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.

 

11.Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

12.Consent of Guarantor.  Each Guarantor shall execute the Consent of Guarantor
set forth below.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 





 





 

 

 

/s/ Justin Skiver

 

 

 

 

Signature

Print Name

 

Signature

Print Name

FC-GEN REAL ESTATE, LLC

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory

 

 

 

 

 

 

Signature

Print Name

 

Signature

Print Name

WELLTOWER INC.

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory


(Signing only for the purpose of accepting §1.5 appointment of agency and
agreeing to Secured Party obligations under the Lease.)

 

 

 

 

 

 

Signature

Print Name

 

Signature

Print Name

GENESIS OPERATIONS LLC

 

 

By: /s/ Michael Berg

Michael Berg

Assistant Secretary

 

Tax I.D. No.:26-0787826

 

 

 

 



S-1

--------------------------------------------------------------------------------

 

 

 

 





 





 

 

 

 /s/ Michael Berg

 
Assistant Secretary

 

 27-3237005

 

 

 

 

Signature

Print Name

 

Signature

Print Name

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/ Michael Berg

Michael Berg 

Assistant Secretary

 

Tax I.D. No.: 27-3237005

 

 

 

 

 

 

Signature

Print Name

 

Signature

Print Name

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

By: /s/ Michael Berg

Michael Berg

Assistant Secretary

 

 

 

CONSENT OF GUARANTOR

In connection with the Nineteenth Amended and Restated Unconditional and
Continuing Lease Guaranty (as amended, “Guaranty”) made by the undersigned
Guarantors in favor of Landlord, as security for the Nineteenth Amended and
Restated Master Lease Agreement between Landlord and Tenant, each of the
undersigned hereby [i] consents to the foregoing Sixth Amendment to
Nineteenth Amended and Restated Master Lease Agreement (the “Amendment”),
[ii] agrees to be bound by the terms and provisions of the Amendment to the
extent applicable to the undersigned pursuant to its guaranty, [iii] affirms the
Guaranty which shall remain in full force and effect with respect to the
Amendment, and [iv] waives any suretyship defenses arising in connection with
the Amendment.  All capitalized terms not defined herein shall have the meaning
set forth in the Nineteenth Amended and Restated Master Lease Agreement. 

IN WITNESS WHEREOF, Guarantor executes and delivers this Consent of Guarantor
effective as of the Amendment Effective Date.

PARENT:

GENESIS HEALTHCARE, INC.

 

 

By: /s/ Michael Berg 

       Michael Berg 

Assistant Secretary

 

Tax I.D. No.:  20‑3934755

 

 

S-2

--------------------------------------------------------------------------------

 



COMPANY:

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/ Michael Berg 

Michael Berg 

Assistant Secretary

 

Tax ID No.: 27-3237005

 

 

 

SUBTENANTS:

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

 

By: /s/ Michael Berg

Michael Berg

Assistant Secretary

 

 

 

S-3

--------------------------------------------------------------------------------